

Exhibit 10.1
INTEL CORPORATION
2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
(for Performance-Based Restricted Stock Units (or “PSUs”) with Age 60 and 5 and
Rule of 75 definitions of Retirement)
1.Terms of Restricted Stock Unit. This Restricted Stock Unit Agreement,
including any appendix attached hereto (this Restricted Stock Unit Agreement and
such appendix, together, this “Agreement”), the Restricted Stock Unit Notice of
Grant delivered online by logging into the E*TRADE Financial Corporation website
(the “Notice of Grant”) and the Intel Corporation 2006 Equity Incentive Plan
(the “2006 Plan”), as such may be amended from time to time, constitute the
entire understanding between you and Intel Corporation (the “Corporation”)
regarding the Restricted Stock Units (“RSUs”) identified in your Notice of
Grant. The RSUs granted to you are effective as of the grant date set forth in
the Notice of Grant (the “Grant Date”). If there is any conflict between the
terms in this Agreement and the 2006 Plan, the terms of the 2006 Plan will
control. Capitalized terms not explicitly defined in this Agreement or in the
Notice of Grant but defined in the 2006 Plan will have the same definitions as
in the 2006 Plan.
2.Acceptance. If you are instructed by the administrators of the 2006 Plan to
accept this Agreement  and you fail to do so in the manner specified by the
administrators within 180 days of the Grant Date, the RSUs identified in your
Notice of Grant will be cancelled, except as otherwise determined by the
Corporation in its sole discretion.
3.Vesting of RSUs. Provided that you remain continuously employed by the
Corporation or a Subsidiary from the Grant Date specified in the Notice of Grant
through the vesting date specified in the Notice of Grant, the RSUs will vest
and be converted into the right to receive the number of shares of the
Corporation’s Common Stock, $.001 par value (the “Common Stock”), determined by
multiplying the target number of shares as specified in the Notice of Grant (the
“Target Number of Shares”) by the conversion multiplier as set forth below, and
except as otherwise provided in this Agreement. If a vesting date falls on a
weekend or any other day on which the Nasdaq Global Select Market (“Nasdaq”) is
not open, affected RSUs will vest on the next following Nasdaq business day. The
number of shares of Common Stock into which RSUs convert as specified in the
Notice of Grant will be adjusted for stock splits and similar matters as
specified in and pursuant to the 2006 Plan.
RSUs will vest to the extent provided in and in accordance with the terms of the
Notice of Grant and this Agreement. If your status as an Employee terminates for
any reason except death, Disablement (defined below) or Retirement (defined
below), prior to the vesting dates set forth in your Notice of Grant, your
unvested RSUs will be cancelled.





--------------------------------------------------------------------------------






4.Conversion of RSUs.
(a)    The conversion multiplier for converting RSUs into the right to receive a
number of shares of Common Stock will be determined by combining two equally
weighted components at the end of the Performance Period (as defined below),
subject to a maximum conversion multiplier of 200% and certification of the
conversion multiplier by the Committee (as defined below). Those components, as
explained below in this Section 4 are: (i) the Intel Relative TSR and (ii) Intel
EPS Growth. The maximum percentage for each component is 200%. In the event that
the conversion multiplier results in the right to receive a partial share of
Common Stock, the partial share will be rounded down to zero.
(b)    The “Intel Relative TSR” component is 50% of: 100% plus four times the
difference in percentage points of the Intel TSR minus the S&P 500 IT TSR.
i.
“Intel TSR” is a percentage (to the third decimal point) derived by:

(1)
A numerator that is the difference of the average closing sale price of Common
Stock during the 3 months prior to and including the last day of the Performance
Period (the “INTC Ending Average Price”) minus the average closing sale price of
Common Stock during the 3 months following and including the first day of the
Performance Period (the “INTC Beginning Average Price”).

(2)
A denominator that is the INTC Beginning Average Price.

(3)
The percentage will be adjusted to reflect that any dividends paid or payable
with respect to an ex-dividend date that occurs during the Performance Period
shall be treated as though they had been reinvested in the Common Stock as of
such ex-dividend date based on the closing sale price of Common Stock on such
date.

(4)
Any dividend paid in securities with a readily ascertainable fair market value
will be valued at the market value of the securities as of the ex-dividend date.
Any dividend paid in other property will be valued based on the value assigned
to such dividend by the paying company for tax purposes.

(5)
The Compensation Committee may adjust Intel TSR for equity restructuring
transactions including, but not limited to, a stock split, combination of
shares, extraordinary dividend of cash and/or assets, recapitalization or
reorganization.

ii.
“S&P 500 IT TSR” is a percentage (to the third decimal point) derived by:






--------------------------------------------------------------------------------




(1)
A numerator that is the difference of the average closing sale price of the
total return index for the Standard & Poor’s 500 Information Technology Index
during the 3 months prior to and including the last day of the Performance
Period (the “S&P Ending Average Price”) minus the average closing sale price of
the total return index for the Standard & Poor’s 500 Information Technology
Index (which measure assumes reinvestment of dividends paid on the Standard &
Poor’s 500 Information Technology Index) during the 3 months following and
including the first day of the Performance Period (the “S&P Beginning Average
Price”).

(2)
A denominator that is S&P Beginning Average Price.

(3)
The total return index for the Standard & Poor’s 500 Information Technology
Index shall be as reported by S&P Capital IQ (or such other reporting service as
the Committee may designate from time to time). For the avoidance of doubt, the
companies included in the Standard & Poor’s 500 Information Technology Index
during the S&P Beginning Average Price period may be different from the
companies included in the index during the S&P Ending Average Price period as a
result of changes in the composition of the index made by Standard & Poor’s (or
its successor).

(c)    The “Intel EPS Growth” component is 50% of the EPS Growth Payout.
i.
The “EPS Growth Payout” will be determined in accordance with following:

(1)
If EPS Growth Percentage is equal to the EPS Growth Target (as set forth in your
Notice of Grant), the EPS Growth Payout is 100%.

(2)
If EPS Growth Percentage is greater than the EPS Growth Target, the EPS Growth
Payout is 100% plus: the difference of the EPS Growth Percentage minus the EPS
Growth Target, times the fraction of 100/4.5 (i.e., (EPS Growth Percentage – EPS
Growth Target) * 100/4.5).

(3)
If EPS Growth Percentage is less than the EPS Growth Target), the EPS Growth
Payout is 100% plus: the difference of the EPS Growth minus the EPS Growth
Target, times the fraction of 100/9.1 (i.e., (EPS Growth Percentage – EPS Growth
Target) * 100/9.1).

ii.
EPS Growth Percentage is the percentage (to the third decimal point) derived
from the following, minus 100:

(1)
A numerator that is the sum of the annual Non-GAAP earnings per share (“Non-GAAP
EPS”) amounts of each of the three fiscal years of the Corporation of the
Performance Period.






--------------------------------------------------------------------------------




(2)
A denominator that is the sum of the annual Non-GAAP EPS amounts of the fiscal
year of the Corporation immediately before the Performance Period and the first
and second fiscal years of the Corporation of the Performance Period.

(3)
The Compensation Committee may adjust the final EPS Growth Payout to eliminate
the impact of certain unbudgeted, unusual, or infrequent events or occurrences
during the Performance Period, as specified by the Compensation Committee in its
sole discretion.

(d)    “Performance Period” is three successive fiscal years of the Corporation,
beginning with the first day of fiscal year of the Grant Date and ending on the
last day of the fiscal year of the second anniversary of the Grant Date.


5.Settlement into Common Stock. Any shares of Common Stock issuable upon the
vesting and conversion of the RSUs, as described in Sections 3 and 4, will be
issued or become free of restrictions as soon as practicable following the
vesting date of the RSUs (or, in the event of vesting acceleration for death,
Disablement, Retirement, the original vesting date, as specified in the Notice
of Grant), provided that you have satisfied your tax withholding obligations as
specified under Section 11 of this Agreement and you have completed, signed and
returned any documents and taken any additional action that the Corporation
deems appropriate to enable it to accomplish the delivery of the shares of
Common Stock. The shares of Common Stock will be issued in your name (or may be
issued to your executor or personal representative, in the event of your death
or Disablement), and may be effected by recording shares on the stock records of
the Corporation or by crediting shares in an account established on your behalf
with a brokerage firm or other custodian, in each case as determined by the
Corporation. In no event will the Corporation be obligated to issue a fractional
share.
Notwithstanding the foregoing, (i) the date on which shares are issued or
credited to your account will follow certification of performance results by the
Committee (as defined below) and, following Committee certification, may include
a delay in order to calculate and address tax withholding and to address other
administrative matters, and (ii) the Corporation will not be obligated to
deliver any shares of the Common Stock during any period when the Corporation
determines that the conversion of a RSU or the delivery of shares hereunder
would violate any laws of the United States or your country of residence and/or
employment and/or may issue shares subject to any restrictive legends that, as
determined by the Corporation’s counsel, is necessary to comply with securities
or other regulatory requirements.
6.Suspension or Termination of RSU for Misconduct. If at any time the Committee
of the Board of Directors of the Corporation established pursuant to the 2006
Plan (the “Committee”), including any Subcommittee or “Authorized Officer” (as
defined in Section 8(b)(vi) of the 2006 Plan) notifies the Corporation that they
reasonably believe that you have committed an act of misconduct as described in
Section 8(b)(vi) of the 2006 Plan (embezzlement, fraud, dishonesty, nonpayment
of any obligation owed to the Corporation, breach of fiduciary duty or
deliberate disregard of Corporation rules resulting in loss, damage or injury to
the Corporation, an unauthorized disclosure of any Corporation trade secret or
confidential information, any conduct





--------------------------------------------------------------------------------




constituting unfair competition, inducing any customer to breach a contract with
the Corporation or inducing any principal for whom the Corporation acts as agent
to terminate such agency relationship), the vesting of your RSUs may be
suspended pending a determination of whether an act of misconduct has been
committed. If the Corporation determines that you have committed an act of
misconduct, all RSUs not vested as of the date the Corporation was notified that
you may have committed an act of misconduct will be cancelled and neither you
nor any beneficiary will be entitled to any claim with respect to the RSUs
whatsoever. Any determination by the Committee or an Authorized Officer with
respect to the foregoing will be final, conclusive, and binding on all
interested parties.
7.Termination of Employment. Except as expressly provided otherwise in this
Agreement, if your employment by the Corporation or any Subsidiary terminates
for any reason, other than on account of death, Disablement (defined below) or
Retirement (defined below), all RSUs will be cancelled on the date of employment
termination, regardless of whether such employment termination is as a result of
a divestiture or otherwise. For purposes of this Section 7, your employment with
any partnership, joint venture or corporation not meeting the requirements of a
Subsidiary in which the Corporation or a Subsidiary is a party will be
considered employment for purposes of this provision if either (a) the entity is
designated by the Committee as a Subsidiary for purposes of this provision or
(b) you are specifically designated as an employee of a Subsidiary for purposes
of this provision.


For purposes of this provision, your employment is not deemed terminated if,
prior to 60 days after the date of termination from the Corporation or a
Subsidiary, you are rehired by the Corporation or a Subsidiary on a basis that
would make you eligible for future Intel RSU grants under the Corporation’s
human resources grant policies and matrices. In addition, your transfer from the
Corporation to any Subsidiary or from any one Subsidiary to another, or from a
Subsidiary to the Corporation is not deemed a termination of employment.
8.Death. Except as expressly provided otherwise in this Agreement, if you die
while employed by the Corporation or any Subsidiary, your RSUs will become 100%
vested. RSUs subject to vesting acceleration due to death will settle as
described in Section 5.
9.Disablement. Except as expressly provided otherwise in this Agreement, if your
employment terminates as a result of Disablement, your RSUs will become 100%
vested upon the later of the date of your termination of employment due to your
Disablement or the date of determination of your Disablement. RSUs subject to
vesting acceleration due to Disablement will settle as described in Section 5.


For purposes of this Section 9, “Disablement” will be determined in accordance
with the standards and procedures of the then-current Long Term Disability Plan
maintained by the Corporation or the Subsidiary that employs you, and in the
event you are not a participant in a then-current Long Term Disability Plan
maintained by the Corporation or the Subsidiary that employs you, “Disablement”
will have the same meaning as disablement is defined in the Intel Long Term
Disability Plan, which is generally a physical condition arising from an illness
or injury that causes





--------------------------------------------------------------------------------




you to be unable to perform the duties you are normally required to perform in
the occupation you routinely perform.
10.Retirement. For purposes of this Agreement, “Retirement” will mean either Age
60 and 5 (as defined below) or the Rule of 75 (as defined below). Upon your
Retirement, vesting acceleration of your RSUs will depend on the date of your
Retirement relative to the Performance Period. Your vesting acceleration
percentage for Retirement will equal the number of full calendar months in the
Performance Period you were an employee of the Corporation or a Subsidiary
divided by 36. Your last month of employment will count as a full calendar month
if your last day as an employee occurs between the 15th and the last day of the
month; however, it will not count if your last day as employee occurs between
the 1st and 14th day of the month. RSUs subject to Retirement vesting
acceleration will settle as described in Section 5. For purposes of this Section
10, “Retirement” will mean:
(a)    You terminate employment with the Corporation and its Subsidiaries at or
after age 60 with at least 5 years of service with the Corporation or a
Subsidiary (“Age 60 and 5”); or
(b)    You terminate employment with the Corporation and its Subsidiaries and,
as of your termination date, your age plus years of service (in each case
measured in complete, whole years) equals or exceeds 75 (“Rule of 75”); and
(c)    Notwithstanding the foregoing, if there has been a change in the
Applicable Law or the Corporation becomes aware of a legal judgment and/or legal
development in the jurisdiction(s) applicable to you that likely would result in
the favorable treatment that applies to the RSUs under this Section 10 being
deemed unlawful and/or discriminatory, the provisions of this Section 10
regarding the treatment of the RSUs upon your Retirement shall not be applicable
to you.
11.Tax Withholding.
(a)    To the extent RSUs are subject to tax withholding obligations, the
taxable amount generally will be based on the Market Value on the date of the
taxable event. RSUs are taxable in accordance with the existing or future tax
laws of the country or countries in which you are subject to tax such as the
country or countries in which you reside and/or are employed on the Grant Date,
vest dates, or during the vesting period. Your RSUs may be taxable in more than
one country, based on your country of citizenship and/or the countries in which
you resided or were employed on the Grant Date, vest date or during the vesting
or other relevant period.
(b)    You will make arrangements satisfactory to the Corporation (or the
Subsidiary that employs you, if your Subsidiary is involved in the
administration of the 2006 Plan) for the payment and satisfaction of any income
tax, social security tax, payroll tax, social taxes, applicable national or
local taxes, or payment on account of other tax related to withholding
obligations that arise by reason of granting or vesting of RSUs or sale of
Common Stock shares from vested RSUs (whichever is applicable).





--------------------------------------------------------------------------------




(c)    The Corporation will not be required to issue or lift any restrictions on
shares of the Common Stock pursuant to your RSUs or to recognize any purported
transfer of shares of the Common Stock until such obligations are satisfied.
(d)    Unless provided otherwise by the Committee, these obligations will be
satisfied by the Corporation withholding a number of shares of Common Stock that
would otherwise be issued under the RSUs that the Corporation determines has a
Market Value sufficient to meet the tax withholding obligations. In the event
that the Committee provides that these obligations will not be satisfied under
the method described in the previous sentence, you authorize E*TRADE Financial
Corporate Services, Inc. and E*TRADE Securities LLC (“E*Trade”), or any
successor plan administrator, to sell a number of shares of Common Stock that
are issued under the RSUs, which the Corporation determines is sufficient to
generate an amount that meets the tax withholding obligations plus additional
shares to account for rounding and market fluctuations, and to pay such tax
withholding to the Corporation for remittance to the appropriate tax
authorities. The shares may be sold as part of a block trade with other
participants of the 2006 Plan in which all participants receive an average
price. For this purpose, "Market Value" will be calculated as the average of the
highest and lowest sales prices of the Common Stock as reported by Nasdaq on the
day your RSUs vest. The future value of the underlying shares of Common Stock is
unknown and cannot be predicted with certainty.
(e)    You are ultimately liable and responsible for all taxes owed by you in
connection with your RSUs, regardless of any action the Corporation takes or any
transaction pursuant to this Section 11 with respect to any tax withholding
obligations that arise in connection with the RSUs. The Corporation makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of the RSUs or the
subsequent sale of any of the shares of Common Stock underlying the RSUs that
vest. The Corporation does not commit and is under no obligation to structure
the RSU program to reduce or eliminate your tax liability.
12.Rights as Stockholder. Your RSUs may not be otherwise transferred or
assigned, pledged, hypothecated or otherwise disposed of in any way, whether by
operation of law or otherwise, and may not be subject to execution, attachment
or similar process. Any attempt to transfer, assign, hypothecate or otherwise
dispose of your RSUs other than as permitted above, will be void and
unenforceable against the Corporation.
You will have the rights of a stockholder only after shares of the Common Stock
have been issued to you following vesting of your RSUs and satisfaction of all
other conditions to the issuance of those shares as set forth in this Agreement.
RSUs will not entitle you to any rights of a stockholder of Common Stock and
there are no voting or dividend rights with respect to your RSUs. RSUs will
remain terminable pursuant to this Agreement at all times until they vest and
convert into shares. As a condition to having the right to receive shares of
Common Stock pursuant to your RSUs, you acknowledge that unvested RSUs will have
no value for purposes of any aspect of your employment relationship with the
Corporation or a Subsidiary.
13.Disputes. Any question concerning the interpretation of this Agreement, your
Notice of Grant, the RSUs or the 2006 Plan, any adjustments required to be made
thereunder, and any





--------------------------------------------------------------------------------




controversy that may arise under this Agreement, your Notice of Grant, the RSUs
or the 2006 Plan will be determined by the Committee (including any person(s) to
whom the Committee has delegated its authority) in its sole and absolute
discretion. Such decision by the Committee will be final and binding unless
determined pursuant to Section 16(e) to have been arbitrary and capricious.
14.Amendments. The 2006 Plan and RSUs may be amended or altered by the Committee
or the Board of Directors of the Corporation to the extent provided in the 2006
Plan.
15.Data Privacy. You explicitly and unambiguously consent to the collection, use
and transfer, in electronic or other form, of your personal data as described in
this document and any other RSU grant materials (“Data”) by and among, as
applicable, the Corporation, the Subsidiary that employs you (the “Employer”)
and any other Subsidiary for the exclusive purpose of implementing,
administering and managing your participation in the 2006 Plan.


You hereby understand that the Corporation holds certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Corporation, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor for
the purpose of implementing, administering and managing the 2006 Plan. You
hereby understand that Data will be transferred to E*TRADE Financial Corporate
Services, Inc. and E*TRADE Securities LLC (“E*Trade”) and any other third
parties assisting in the implementation, administration and management of the
2006 Plan, that these recipients may be located in your country or elsewhere,
and that the recipient’s country (e.g., the United States) may have different
data privacy laws and protections than your country. You hereby understand that
you may request a list with the names and addresses of any potential recipients
of the Data by contacting your local human resources representative. You
authorize the Corporation, E*Trade and any other possible recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
exclusive purpose of implementing, administering and managing your participation
in the 2006 Plan, including any requisite transfer of such Data as may be
required to another broker or other third party with whom you may elect to
deposit any shares of Common Stock acquired under your RSUs. You hereby
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the 2006 Plan. You hereby understand
that you may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative.
Further, you understand that you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your employment status or service with the Employer will not be
affected; the only consequence of refusing or withdrawing your consent is that
the Corporation would not be able to grant you RSUs or other equity awards or
administer or maintain such awards. Therefore, you hereby understand that
refusing or withdrawing your consent may affect your ability to participate in
the 2006 Plan. For





--------------------------------------------------------------------------------




more information on the consequences of your refusal to consent or withdrawal of
consent, you hereby understand that you may contact the human resources
representative responsible for your country at the local or regional level.
Finally, upon request of the Corporation or the Employer, you agree to provide
an executed data privacy consent form (or any other agreements or consents) that
the Corporation and/or the Employer may deem necessary to obtain from you for
the purpose of administering your participation in the 2006 Plan in compliance
with the data privacy laws in your country, either now or in the future.  You
understand and agree that you will not be able to participate in the 2006 Plan
if you fail to provide any such consent or agreement requested by the
Corporation and/or the Employer. 
16.The 2006 Plan and Other Terms.
(a)    Any prior agreements, commitments or negotiations concerning the RSUs are
superseded by this Agreement and your Notice of Grant. You hereby acknowledge
that a copy of the 2006 Plan has been made available to you.
(b)    The grant of RSUs to an employee in any one year, or at any time, does
not obligate the Corporation or any Subsidiary to make a grant in any future
year or in any given amount and should not create an expectation that the
Corporation or any Subsidiary might make a grant in any future year or in any
given amount.
(c)    Notwithstanding any other provision of this Agreement, if any changes in
law or the financial or tax accounting rules applicable to the RSUs covered by
this Agreement will occur, the Corporation may, in its sole discretion, (i)
modify this Agreement to impose such restrictions or procedures with respect to
the RSUs (whether vested or unvested), the shares issued or issuable pursuant to
the RSUs and/or any proceeds or payments from or relating to such shares as it
determines to be necessary or appropriate to comply with applicable law or to
address, comply with or offset the economic effect to the Corporation of any
accounting or administrative matters relating thereto, or (ii) cancel and cause
a forfeiture with respect to any unvested RSUs at the time of such
determination.
(d)    Nothing contained in this Agreement creates or implies an employment
contract or term of employment upon which you may rely.
(e)    Because this Agreement relates to terms and conditions under which you
may be issued shares of Common Stock, an essential term of this Agreement is
that it will be governed by the laws of the State of Delaware, without regard to
choice of law principles of Delaware or other jurisdictions. Any action, suit,
or proceeding relating to this Agreement or the RSUs granted hereunder will be
brought in the state or federal courts of competent jurisdiction in the State of
California.
(f)    Notwithstanding anything to the contrary in this Agreement or the
applicable Notice of Grant, your RSUs are subject to reduction by the
Corporation if you change your employment classification from a full-time
employee to a part-time employee.





--------------------------------------------------------------------------------




(g)    RSUs are not part of your employment contract (if any) with the
Corporation or any Subsidiary, your salary, your normal or expected
compensation, or other remuneration for any purposes, including for purposes of
computing severance pay or other termination compensation or indemnity.
(h)    In consideration of the grant of RSUs, no claim or entitlement to
compensation or damages will arise from termination of your RSUs or diminution
in value of the RSUs or Common Stock acquired through vested RSUs resulting from
termination of your active employment by the Corporation (for any reason
whatsoever and whether or not in breach of local labor laws) and you hereby
release the Corporation from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then you will be deemed irrevocably to have waived your entitlement
to pursue such claim.
(i)    Notwithstanding any terms or conditions of the 2006 Plan to the contrary,
in the event of involuntary termination of your employment (whether or not in
breach of local labor laws), your right to receive the RSUs and vest in RSUs
under the 2006 Plan, if any, will terminate effective as of the date that you
are no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); furthermore, in the
event of involuntary termination of employment (whether or not in breach of
local labor laws), your right to sell shares of Common Stock that converted from
vested RSUs after termination of employment, if any, will be measured by the
date of termination of your active employment and will not be extended by any
notice period mandated under local law.
(j)    Notwithstanding any provision of this Agreement, the Notice of Grant or
the 2006 Plan to the contrary, if, at the time of your termination of employment
with the Corporation,  you are a “specified employee” as defined in Section 409A
of the Internal Revenue Code ("Code"), and one or more of the payments or
benefits received or to be received by you pursuant to the RSUs would constitute
deferred compensation subject to Section 409A, no such payment or benefit will
be provided under the RSUs until the earliest of (A) the date which is six (6)
months after  your "separation from service” for any reason, other than death or
“disability” (as such terms are used in Section 409A(a)(2) of the Code), (B) the
date of your death or “disability” (as such term is used in Section
409A(a)(2)(C) of the Code) or (C) the effective date of a “change in the
ownership or effective control” of the Corporation (as such term is used in
Section 409A(a)(2)(A)(v) of the Code). The provisions of this Section 14(e) will
only apply to the extent required to avoid your incurrence of any penalty tax or
interest under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder. In addition, if any provision of the RSUs would
cause you to incur any penalty tax or interest under Section 409A of the Code or
any regulations or Treasury guidance promulgated thereunder, the Corporation may
reform such provision to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of Section
409A of the Code.
(k)    Copies of Intel Corporation's Annual Report to Stockholders for its
latest fiscal year and Intel Corporation's latest quarterly report are
available, without charge, at the Corporation's business office.





--------------------------------------------------------------------------------




(l)    The Corporation is not providing any tax, legal or financial advice, nor
is the Corporation making any recommendations regarding your participation in
the 2006 Plan, or his or her acquisition or sale of the underlying shares of
Common Stock. You understand and agree that you should consult with your own
personal tax, legal and financial advisors regarding your participation in the
2006 Plan before taking any action related to the 2006 Plan.
(m)    In the event that any provision in this Agreement will be held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement.
(n)    You acknowledge that a waiver by the Corporation of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this agreement, or of any subsequent breach of this
Agreement.
17.Appendix. The RSUs and the shares of Common Stock acquired under the 2006
Plan shall be subject to any special terms and conditions for your country set
forth in the Appendix to this Agreement. Moreover, if you relocate to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to you, to the extent that the Corporation determines that
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Agreement.
18.Imposition of Other Requirements. The Corporation reserves the right to
impose other requirements on the RSUs and on any shares of Common Stock acquired
upon vesting of the RSUs, to the extent that the Committee determines it is
necessary for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
* * * * *
By acknowledging this grant of awards or your acceptance of this Agreement in
the manner specified by the administrators, you and Intel Corporation agree that
the RSUs identified in your Notice of Grant are governed by the terms of this
Agreement, the Notice of Grant and the 2006 Plan. You further acknowledge that
you have read and understood the terms of the RSUs set forth in this Agreement,
the Grant Notice and the 2006 Plan.





--------------------------------------------------------------------------------






APPENDIX TO THE


INTEL CORPORATION
2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
Capitalized terms used and not defined in this Appendix will have the meaning
given to them in the Restricted Stock Unit Agreement (the “Agreement”) and/or
the Intel Corporation 2006 Equity Incentive Plan (the “2006 Plan”), as
applicable.
Terms and Conditions
This Appendix, which is part of the Agreement, contains additional or different
terms and conditions that govern the RSUs if you are residing and/or employed
outside of the United States. The terms and conditions in Part A apply to all
participants outside of the United States. The country-specific terms and
conditions in Part B apply to participants located in any of the countries
listed in Part B.
If you are a citizen or resident of a country other than the one in which you
are currently residing and/or working, transfer employment and/or residency to
another country after the RSUs are granted to you or are considered a resident
of another country for local law purposes, the Corporation will determine to
what extent the terms and conditions herein will apply to you.
Notifications
This Appendix also includes information regarding securities laws and certain
other issues of which you should be aware with respect to your participation in
the 2006 Plan. The information is based on the securities, exchange control and
other laws in effect in the respective countries as of July 2018. Such laws are
often complex and change frequently. As a result, the Corporation strongly
recommends that you not rely on the information noted herein as the only source
of information relating to the consequences of your participation in the 2006
Plan because the information may be out of date at vesting and settlement of the
RSUs, upon the subsequent sale of the shares of Common Stock or upon the receipt
of any dividends.
In addition, the information is general in nature and may not apply to your
particular situation, and the Corporation is not in a position to assure you of
any particular result. Accordingly, you are advised to seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.


A.
NON-U.S. PROVISIONS

1.    Nature of Grant. The following provision supplements Section 18 of the
Restricted Stock Unit Agreement. In accepting the RSUs, you acknowledge,
understand and agree that:





--------------------------------------------------------------------------------




(a)    the 2006 Plan is established voluntarily by the Corporation, is
discretionary in nature and may be modified, amended, suspended or terminated by
the Corporation at any time, to the extent permitted by the 2006 Plan;
(b)    the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of restricted stock units,
or benefits in lieu of restricted stock units, even if restricted stock units
have been granted in the past;
(c)    all decisions with respect to future restricted stock units or other
grants, if any, will be at the sole discretion of the Corporation;
(d)    the grant of RSUs and your participation in the 2006 Plan shall not
create a right to employment or be interpreted as forming an employment or
service contract with the Corporation, the Employer, or any parent or Subsidiary
and shall not interfere with the ability of the Corporation, the Employer, or
any parent or Subsidiary to terminate your employment;
(e)    you are voluntarily participating in the 2006 Plan;
(f)    the RSUs and the shares of Common Stock subject to the RSUs are not
intended to replace any pension rights or compensation;
(g)    the RSUs and the shares of Common Stock subject to the RSUs, and the
income from and value of the same, are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculation of any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar mandatory payments;
(h)    the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;
(i)    notwithstanding any terms or conditions of the 2006 Plan to the contrary,
for purposes of your RSUs, your employment will be considered terminated as of
the date you are no longer actively providing services to the Corporation or any
Subsidiary (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are providing service or the terms of your service agreement, if any)
and will not be extended by any notice period (e.g., your period of service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where you
are providing service or the terms of your service agreement, if any). The
Committee (as defined below) shall have the exclusive discretion to determine
when you are no longer actively providing services for purposes of your RSU
grant (including whether you may still be considered to be providing services
while on a leave of absence); and
(j)    neither the Corporation nor the Employer nor any parent or Subsidiary
will be liable for any foreign exchange rate fluctuation between your local
currency and the United States Dollar





--------------------------------------------------------------------------------




that may affect the value of the RSUs or of any amounts due to you pursuant to
the RSUs or the subsequent sale of any shares of Common Stock subject to the
RSUs acquired under the 2006 Plan.
2.    Language. You acknowledge that you are proficient in the English language,
or have consulted with an advisor who is sufficiently proficient in English, so
as to allow you to understand the terms and conditions of this Agreement. If you
have received this Agreement or any other document related to the RSUs
translated into a language other than English and if the meaning of the
translated version differs from the English version, the English version shall
control.
3.    Electronic Delivery and Participation. The Corporation may, in its sole
discretion, decide to deliver any documents related to RSUs granted under the
2006 Plan or future RSUs that may be granted under the 2006 Plan by electronic
means or request your consent to participate in the 2006 Plan by electronic
means. You hereby consent to receive such documents by electronic delivery and
agree to participate in the 2006 Plan through any on-line or electronic system
established and maintained by the Corporation or a third party designated by the
Corporation.
4.    Insider Trading Restrictions/Market Abuse Laws. You acknowledge that you
may be subject to insider trading restrictions and/or market abuse laws based on
the exchange on which the shares of Common Stock are listed and in applicable
jurisdictions, including the United States, your country and the broker’s
country, which may affect your ability to accept, acquire, sell or otherwise
dispose of shares of Common Stock, rights to shares of Common Stock (e.g., RSUs)
or rights links to the value of shares of Common Stock under the 2006 Plan
during such times as you considered to have “inside information” regarding the
Corporation (as defined by the laws in the applicable jurisdictions). Local
insider trading laws and regulations may prohibit the cancellation or amendment
of orders you placed before you possessed inside information. Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Corporation insider
trading policy. You acknowledge that it is your responsibility to comply with
any applicable restrictions and that you should speak to your personal advisor
on this matter.
5.    Exchange Control, Foreign Asset/Account and/or Tax Reporting Requirements.
You acknowledge that there may be certain exchange control, foreign
asset/account and/or tax reporting requirements which may affect your ability to
acquire or hold shares of Common Stock or cash received from participating in
the 2006 Plan (including the proceeds from the sale of shares of Common Stock
and the receipt of any dividends) in a brokerage or bank account outside your
country. You may be required to report such accounts, assets or related
transactions to the tax or other authorities in your country. You also may be
required to repatriate sale proceeds or other funds received as a result of
participating in the 2006 Plan to your country within a certain time after
receipt. You acknowledge that it is your responsibility to comply with such
regulations and that you should speak to your personal advisor on this matter.





--------------------------------------------------------------------------------




B.    COUNTRY-SPECIFIC PROVISIONS
ARGENTINA
Notifications
Securities Law Information. Neither the RSUs nor the underlying shares of Common
Stock are publicly offered or listed on any stock exchange in Argentina and, as
a result, have not been and will not be registered with the Argentine Securities
Commission (Comisión Nacional de Valores, “CNV”). The offer is private and not
subject to the supervision of any Argentine governmental authority. Neither this
nor any other offering material related to the RSUs nor the underlying shares of
Common Stock may be utilized in connection with any general offering to the
public in Argentina. Argentine residents who acquire RSUs under the 2006 Plan do
so according to the terms of a private offering made from outside Argentina.
AUSTRALIA
Terms and Conditions
Australian Offer Document. Additional details regarding the offer of the RSUs
are set forth in the Offer to Australian Resident Employees.
Tax Information. The 2006 Plan is a plan to which Subdivision 83A-C of the
Income Tax Assessment Act 1997 (Cth) applies (subject to conditions in the Act).
BRAZIL
Terms and Conditions
Compliance with the Law. By accepting the RSUs, you acknowledge your agreement
to comply with applicable Brazilian laws and to pay any and all applicable
taxes.
Nature of Grant. This provision supplements Section 18 of the Agreement and
Section 1 of Part A of this Appendix:
By accepting the RSUs, you agree that (i) you are making an investment decision,
(ii) the RSUs will vest only if the vesting conditions are met, and (iii) the
value of the underlying shares of Common Stock is not fixed and may increase or
decrease over the vesting period without compensation to you.
CANADA
Terms and Conditions
Termination. The following provision replaces Section 16(i) of the Agreement and
Section 1(i) of Part A of this Appendix:
Notwithstanding any terms or conditions of the 2006 Plan to the contrary, for
purposes of your RSUs, your employment will be considered terminated the
earliest of: (a) the date that your





--------------------------------------------------------------------------------




employment or service relationship with the Corporation and its Subsidiaries is
terminated; (b) the date that you receive notice of termination of your
employment or service relationship with the Corporation and its Subsidiaries,
regardless of any notice period or period of pay in lieu of such notice required
under applicable employment law in the jurisdiction where you are employed or
providing services or the terms of your employment agreement, if any; and
(c) the date that you are no longer actively providing services to the
Corporation and its Subsidiaries. The Committee shall have the exclusive
discretion to determine when you are no longer actively providing services for
purposes of your RSU grant (including whether you may still be considered to be
providing services while on a leave of absence).
The following terms and conditions apply to employees resident in Quebec:
Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Consentement Relatif à la Langue. Les parties reconnaissent avoir expressement
souhaité que la convention « Agreement » ainsi que tous les documents, avis et
procédures judiciaries, éxecutés, donnés ou intentés en vertu de, ou lié,
directement ou indirectement à la présente convention, soient rédigés en langue
anglaise.
Data Privacy. You hereby authorize the Corporation and the Corporation’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or non-professional, involved in the administration and
operation of the 2006 Plan. You further authorize the Corporation, any
Subsidiary, the Committee, as well as a third party stock plan service provider,
to disclose and discuss the 2006 Plan with their advisors and to record all
relevant information and keep such information in your employee file.
Notifications
Securities Law Information. You are permitted to sell or dispose of shares of
Common Stock acquired under the 2006 Plan through E*Trade (or such other broker
designated under the 2006 Plan), provided that the sale or disposal takes place
outside of Canada on the facilities of a stock exchange on which the shares of
Common Stock are traded (i.e., the Nasdaq).
CHILE
Notifications
Securities Law Information. The offer of RSUs constitutes a private offering of
securities in Chile effective as of the Grant Date. This offer of RSUs is made
subject to general ruling N° 336 of the Chilean Commission of the Financial
Market (“CMF”). The offer refers to securities not registered at the Securities
Registry or at the Foreign Securities Registry of the CMF, and, therefore, such
securities are not subject to oversight of the CMF. Given that the RSUs are not
registered in Chile, the Corporation is not required to provide public
information about the RSUs or the shares of Common Stock in Chile. Unless the
RSUs and/or the shares of Common Stock are registered with the CMF, a public
offering of such securities cannot be made in Chile.





--------------------------------------------------------------------------------




Esta oferta de Unidades de Acciones Restringidas (“RSU”) constituye una oferta
privada de valores en Chile y se inicia en la Fecha de la Concesión. Esta oferta
de RSU se acoge a las disposiciones de la Norma de Carácter General Nº 336 (“NCG
336”) de la Comisión para el Mercado Financiero de Chile (“CMF”).  Esta oferta
versa sobre valores no inscritos en el Registro de Valores o en el Registro de
Valores Extranjeros que lleva la CMF, por lo que tales valores no están sujetos
a la fiscalización de ésta. Por tratarse los RSU de valores no registrados en
Chile, no existe obligación por parte de la Compañía de entregar en Chile
información pública respecto de los RSU o sus Acciones. Estos valores no podrán
ser objeto de oferta pública en Chile mientras no sean inscritos en el Registro
de Valores correspondiente.
CHINA
Terms and Conditions
Sale of Shares of Common Stock. If you are employed in and a citizen of the
People’s Republic of China, you authorize the Corporation to instruct E*Trade,
or any successor plan administrator, to sell all of your shares of Common Stock
that are issued under the RSUs, and are in your brokerage account established
with E*Trade, or any successor plan administrator on the 90th day following your
termination of employment or as soon as administratively feasible after the 90th
day, including termination of employment due to death, Disablement or
Retirement, or such other time as the Corporation determines is necessary or
advisable to facilitate compliance with local exchange control requirements. The
shares may be sold as part of a block trade with other participants in which all
participants receive an average price.
Exchange Control Information and Consent. You understand and agree that, due to
exchange control laws in China, you will be required to immediately repatriate
to China any funds (e.g., proceeds from the sale of shares of Common Stock)
received pursuant to the RSUs. You further understand that such repatriation of
the funds may need to be effected through a special exchange control account
established by the Corporation or a Subsidiary. You hereby consent and agree
that any funds received pursuant to the RSUs may be transferred to such special
account prior to being delivered to your personal account. You also understand
that the Corporation will deliver the funds to you as soon as possible, but
there may be delays in distributing the funds to you due to exchange control
requirements in China. Funds may be paid to you in U.S. Dollars or local
currency at the Corporation’s discretion. If the funds are paid to you in U.S.
Dollars, you will be required to set up a U.S. Dollar bank account in China so
that the funds may be deposited into this account. If the funds are paid to you
in local currency, the Corporation is under no obligation to secure any
particular exchange conversion rate and the Corporation may face delays in
converting the funds to local currency due to exchange control restrictions. You
further agree to comply with any other requirements that may be imposed by the
Corporation in the future in order to facilitate compliance with exchange
control requirements in China.
COLOMBIA
Terms and Conditions
Nature of Grant. This provision supplements Section 16 of the Agreement and
Section 1 of Part A of this Appendix:





--------------------------------------------------------------------------------




You acknowledge that, pursuant to Article 128 of the Colombian Labor Code, the
RSUs and related benefits do not constitute a component of your “salary” for any
legal purpose. Therefore, the RSUs and related benefits will not be included
and/or considered for purposes of calculating any and all labor benefits, such
as legal/fringe benefits, vacations, indemnities, payroll taxes, social
insurance contributions and/or any other labor-related amount which may be
payable.
Notifications
Securities Law Information. The shares of Common Stock are not and will not be
registered with the Colombian registry of publicly traded securities (Registro
Nacional de Valores y Emisores) and therefore the shares of Common Stock may not
be offered to the public in Colombia. Nothing in the Agreement should be
construed as making a public offer of securities in Colombia.
DENMARK
Terms and Conditions
Stock Option Act. You acknowledge that you have received an Employer Statement
in Danish (attached at the end of this section) which sets forth additional
terms of the RSUs, to the extent that the Danish Stock Option Act applies to the
RSUs.
INTEL CORPORATION
2006 EQUITY INCENTIVE PLAN







--------------------------------------------------------------------------------




EMPLOYER STATEMENT
Pursuant to Section 3(1) of the Act on Stock Options in employment relations
(the “Stock Option Act”), you are entitled to receive the following information
regarding the Intel Corporation (the “Corporation”) 2006 Equity Incentive Plan,
as amended (the “Plan”) in a separate written statement.
This statement contains only the information mentioned in the Stock Option Act,
while the other terms and conditions of your grant of restricted stock units
(“RSUs”) are described in detail in the Plan, the Plan prospectus and the
Restricted Stock Unit Agreement (the “Agreement”), which have been made
available to you. In the event of a conflict between a provision contained in
this Employer Statement and provisions contained in the Plan Documents, this
Employer Statement shall prevail. Capitalized terms used but not defined herein
shall have the same meaning ascribed to them in the Plan or the Agreement.


It is stated in Section 1 of the Stock Option Act that the Stock Option Act only
applies to employees. Employees are defined in Section 2 of the Stock Option Act
as persons who receive remuneration for their personal services in an employment
relationship. Persons, including managers, who are not regarded as employees
under the Stock Option Act, will not be subject to the Stock Option Act. If you
are not an employee within the meaning of the Stock Option Act, the Company has
no obligation to issue an employer information statement to you and you will not
be able to rely on this statement for legal purposes.


1.    Grant Date of RSUs
The Grant Date of your RSUs is the date that the Board of Directors (the
“Board”) or the compensation committee of the Board of Directors of the Company
(the “Committee”), or a delegate of the Board or the Committee, approved a grant
for you.


2.    Terms or Conditions for RSU Grant
The grant of RSUs under the Plan is made at the sole discretion of the Board or
the Committee. The Committee has very broad powers to determine who will receive
awards and when, and to set the terms of awards. The Company may decide, in its
sole discretion, not to make any grants of RSUs or other awards to you in the
future. Under the terms of the Plan and the Agreement, you have no entitlement
or claim to receive future RSUs.


3.    Vesting Period
Your RSUs shall vest over a period of time (“vesting period”), provided you
remain employed by or in the service of the Company or an affiliate and any
performance or other vesting conditions set forth in the Plan and the Agreement
are satisfied, unless the RSUs are vested or terminated earlier for the reasons
set forth in the Plan and the Agreement and subject to Section 5 of this
statement. Your RSUs shall be converted into an equivalent number of shares of
Common Stock of the Company upon each applicable vesting date.




4.    Exercise Price
No exercise price is payable upon the conversion of your RSUs into shares in
accordance with the vesting and settlement schedule described in the Agreement.


5.    Your Rights upon Termination of Employment
Pursuant to the Stock Option Act, the treatment of your RSUs upon termination of
employment will be determined under Sections 4 and 5 of the Stock Option Act
unless the terms contained in the Plan and the Agreement are more favorable to
you than Sections 4 and 5 of the Stock Option Act. If the terms contained in the
Plan and the Agreement are more favorable to you, then such terms will govern
the treatment of your RSUs upon termination of employment.




6.    Financial Aspects of Participating in the Plan
The grant of RSUs has no immediate financial consequences for you. The value of
the RSUs is not taken into account when calculating holiday allowances, pension
contributions or other statutory consideration calculated on the basis of
salary.
Shares in the capital of a company are financial instruments and investing in
shares will always have financial risk. The possibility of profit when you sell
your shares will depend not only on the Company’s financial performance, but
also on the general performance of the stock market, among other factors.
Accordingly, there can be no assurance that the trading price of the shares will
not decrease in the future, including below any applicable exercise price.
Intel Corporation
ARBEJDSGIVERERKLÆRING
I henhold til § 3, stk. 1, i lov om brug af køberet eller tegningsret mv. i
ansættelsesforhold (“Aktieoptionsloven”) er du berettiget til i en særskilt
skriftlig erklæring at modtage følgende oplysninger om den for Intel Corporation
(“Selskabet”) gældende 2006 Equity Incentive Plan, med senere ændringer
(“Planen”).
Denne erklæring indeholder kun de oplysninger, der er nævnt i Aktieoptionsloven,
mens de øvrige vilkår og betingelser for din tildeling af “restricted stock
units” (“RSU’er”) er nærmere beskrevet i Planen, i prospektet og i Restricted
Stock Unit Agreement (“Aftalen”), som du har fået udleveret. I tilfælde af
uoverensstemmelser mellem en bestemmelse i denne Arbejdsgivererklæring og
bestemmelserne i Plandokumenterne har denne Arbejdsgivererklæring forrang.
Begreber, der står med stort begyndelsesbogstav i denne arbejdsgivererklæring,
men som ikke er defineret heri, har samme betydning som i Planen eller Aftalen.
Det fremgår af Aktieoptionslovens § 1, at loven kun gælder for lønmodtagere.
Lønmodtagere er defineret i Aktieoptionslovens § 2 som personer, der modtager
vederlag for personligt arbejde i tjenesteforhold. Personer, herunder ledere,
som ikke anses for at være lønmodtagere i Aktieoptionslovens forstand, er ikke
omfattet af Aktieoptionsloven. Hvis du ikke er lønmodtager i Aktieoptionslovens
forstand, er Selskabet derfor ikke forpligtet til at udstede en
arbejdsgivererklæring til dig, og du vil ikke i juridisk henseende kunne
henholde dig til denne arbejdsgivererklæring.


1.    Tildelingstidspunktet for RSU’er
Tildelingstidspunktet for dine RSU'er er den dato, hvor Selskabets bestyrelse
("Bestyrelsen") eller bestyrelsens vederlagsudvalg (“Udvalget”) eller en
repræsentant fra Bestyrelsen eller Udvalget godkendte din tildeling og
besluttede, at den skulle træde i kraft.
2.    Kriterier og betingelser for tildelingen af RSU’er
Tildelingen af RSU’er i henhold til Planen sker alene efter Bestyrelsens eller
Udvalgets skøn. Udvalget har meget vide beføjelser til at bestemme, hvem der
skal modtage tildelinger og hvornår, og til at fastsætte betingelserne herfor.
Selskabet kan frit vælge fremover ikke at give dig nogen RSU’er eller andre
tildelinger. I henhold til Planen og Aftalen har du hverken ret til eller krav
på fremover at modtage RSU’er.


3.    Modningsperiode
Dine RSU’er modnes over en periode (“modningsperioden”), forudsat at du fortsat
er ansat i eller arbejder for Selskabet eller et associeret selskab, og forudsat
at alle de i Planen og Aftalen beskrevne performance- og modningsbetingelser er
opfyldt, medmindre RSU’erne modnes eller bortfalder på et tidligere tidspunkt
som følge af de i Planen og Aftalen anførte årsager og med forbehold for pkt. 5
i denne erklæring.  Dine RSU’er vil på hver af de pågældende modningstidspunkter
blive konverteret til et tilsvarende antal ordinære aktier i Selskabet.


4.    Udnyttelseskurs
Der skal ikke betales nogen udnyttelseskurs i forbindelse med konverteringen af
dine RSU’er til aktier i overensstemmelse med den i Aftalen beskrevne
modningsplan.


5.    Din retsstilling i forbindelse med fratræden
I henhold til Aktieoptionsloven vil dine RSU’er i tilfælde af din fratræden
blive behandlet i overensstemmelse med Aktieoptionslovens §§ 4 og 5, medmindre
bestemmelserne i Planen og Aftalen er mere fordelagtige for dig end
Aktieoptionslovens §§ 4 og 5. Hvis bestemmelserne i Planen og Aftalen er mere
fordelagtige for dig, vil det være disse bestemmelser, der er gældende for,
hvordan dine RSU’er behandles i forbindelse med din fratræden.


6.    Økonomiske aspekter ved at deltage i Planen
Tildelingen af RSU’er har ingen umiddelbare økonomiske konsekvenser for dig.
Værdien af RSU’erne indgår ikke i beregningen af feriepenge, pensionsbidrag
eller andre lovpligtige vederlag beregnet på baggrund af lønnen.
Aktier i en virksomhed er finansielle instrumenter, og investering i aktier vil
altid være forbundet med en økonomisk risiko. Muligheden for at opnå en gevinst,
når du sælger dine aktier, afhænger ikke kun af Selskabets økonomiske
resultater, men blandt andet også af den generelle udvikling på aktiemarkedet.
Der kan således ikke gives nogen garanti for, at handelskursen for aktierne ikke
vil kunne falde, endda til under den til enhver tid gældende udnyttelseskurs.
Intel Corporation








--------------------------------------------------------------------------------











--------------------------------------------------------------------------------






FRANCE
Terms and Conditions
Type of Grant. The RSUs are granted as “French-qualified” RSUs and are intended
to qualify for the specific tax and social security treatment applicable to
shares granted for no consideration under Sections L. 225-197-1 to L. 225-197-6
of the French Commercial Code, as amended. The RSUs are granted subject to the
terms and conditions of the French subplan to the 2006 Plan, effective as of
August 1, 2017 (the “Amended French Subplan”).
Minimum Mandatory Holding Period. You may not sell or transfer any shares of
Common Stock issued at vesting until the second anniversary of the Grant Date,
or such other period as is required to comply with the minimum mandatory holding
period applicable to shares of Common Stock underlying French-qualified RSUs
under Section L. 225-197-1 of the French Commercial Code, as amended, or by the
French Tax Code or the French Social Security Code, as amended, to benefit from
the favorable tax and social security regime in France.
Consent to Receive Information in English. By accepting the RSUs, you confirm
having read and understood the 2006 Plan and Agreement which were provided in
the English language. You accept the terms of those documents accordingly.
Consentement Relatif à l’ Utilisation de la Langue Anglaise. En acceptant l’
attribution («RSUs»), vous confirmez avoir lu et compris le 2006 Plan et le
Contrat d'Attribution («Agreement»), qui ont été communiqués en langue anglaise.
Vous acceptez les termes de ces documents en connaissance de cause.
HONG KONG
Terms and Conditions
Vesting of RSUs. The following provision supplements Section 3 of the Agreement:
Shares of Common Stock acquired pursuant to the RSUs are accepted as a personal
investment. If, for any reason, shares of Common Stock are issued to you within
six months of the Grant Date, you agree that you will not offer to the public or
otherwise dispose of any such share of Common Stock prior to the six-month
anniversary of the Grant Date.
Notifications
Securities Law Information. WARNING: The RSUs and the shares of Common Stock
subject to the RSUs do not constitute a public offering of securities under Hong
Kong law and are available only to employees of the Corporation and its
Subsidiaries. The 2006 Plan, the Agreement, including this Appendix, and other
incidental communication materials related to the RSUs have not been prepared in
accordance with and are not intended to constitute a ‘prospectus’ for a public
offering of securities under the applicable companies and securities legislation
in Hong Kong, and the documents have not been reviewed by any regulatory
authority in Hong Kong. The 2006 Plan, the Agreement, including this Appendix,
and the incidental communication materials are intended only





--------------------------------------------------------------------------------




for your personal use and not for distribution to any other persons. If you have
any questions or concerns about any of the contents of the 2006 Plan, the
Agreement or any other incidental communication materials, you should obtain
independent professional advice.
INDONESIA
Terms and Conditions
Language Consent and Notification. A translation of the documents relating to
this grant into Bahasa Indonesia can be provided to you upon request. By
accepting the RSUs, you (i) confirm having read and understood the documents
relating to this grant (i.e., the 2006 Plan and the Agreement) which were
provided in the English language, (ii) accept the terms of those documents
accordingly, and (iii) agree not to challenge the validity of this document
based on Law No. 24 of 2009 on National Flag, Language, Coat of Arms and
National Anthem or the implementing Presidential Regulation (when issued).
Persetujuan dan Pemberitahuan Bahasa. Terjemahan dari dokumen-dokumen terkait
dengan pemberian ini ke Bahasa Indonesia dapat disediakan untuk anda berdasarkan
permintaan kepada. Dengan menekan tombol “Saya menerima” atau dengan
menandatangani dan mengembalikan dokumen ini (yaitu, 2006 Program dan
Perjanjian) yang memuat syarat dan ketentuan pemberian anda, (i) anda
mengkonfirmasi bahwa anda telah membaca dan mengerti isi dokumen yang terkait
dengan pemberian ini yang disediakan untuk anda dalam bahasa Inggris, (ii) Anda
menerima syarat dari dokumen-dokumen tersebut, dan (iii) anda setuju bahwa anda
tidak akan mengajukan keberatan atas keberlakuan dokumen ini berdasarkan
Undang-Undang No. 24 tahun 2009 tentang Bendera, Bahasa dan Lambang Negara serta
Lagu Kebangsaan atau Peraturan Presiden pelaksana (ketika diterbitkan).
ITALY
Terms and Conditions
Plan Document Acknowledgment.  By accepting the RSUs, you acknowledge that you
have received a copy of the 2006 Plan, the Agreement and the Notice of Grant and
have reviewed the 2006 Plan, the Agreement, including this Appendix, and the
Notice of Grant in their entirety and fully understand and accept all provisions
of the 2006 Plan, the Agreement, including this Appendix, and the Notice of
Grant.
You further acknowledge that you have read and specifically and expressly
approve the following provisions of the Agreement: (i) Suspension or Termination
for Misconduct; (ii) Termination of Employment; (iii) Tax Withholding; (iv)
Rights as a Stockholder; (v) the 2006 Plan and Other Terms; (vi) Data Privacy;
and (v) the Nature of Grant Section in this Appendix.
MEXICO
TERMS AND CONDITIONS
Plan Document Acknowledgement. By accepting the RSUs, you acknowledge that you
have received a copy of the 2006 Plan, the Notice of Grant, and the Agreement,
including this Appendix, which you have reviewed. You acknowledge further that
you accept all the provisions of the 2006





--------------------------------------------------------------------------------




Plan, the Notice of Grant, and the Agreement, including this Appendix. You also
acknowledge that you have read and specifically and expressly approve the terms
and conditions set forth in Section 16 of the Agreement and Section 1 of Part A
of this Appendix, which clearly provides as follows:
(1)    Your participation in the 2006 Plan does not constitute an acquired
right;
(2)
The 2006 Plan and your participation in it are offered by the Corporation on a
wholly discretionary basis;

(3)    Your participation in the 2006 Plan is voluntary; and
(4)
None of the Corporation, the Employer or any Subsidiary is responsible for any
decrease in the value of any shares of Common Stock acquired at vesting of the
RSUs.

Labor Law Policy and Acknowledgment. This provision supplements Section 16 of
the Agreement and Section 1 of Part A of this Appendix:
By accepting the RSUs, you expressly recognize that the Corporation, with its
principal operating offices at 2200 Mission College Boulevard, Santa Clara,
California 95054 U.S.A., is solely responsible for the administration of the
2006 Plan and that your participation in the 2006 Plan and acquisition of shares
of Common Stock under the 2006 Plan do not constitute an employment relationship
between you and the Corporation since you are participating in the 2006 Plan on
a wholly commercial basis and your sole employer is a Mexican legal entity that
employs you and to which you are subordinated (i.e., the Employer). Based on the
foregoing, you expressly recognize that the 2006 Plan and the benefits that you
may derive from participating in the 2006 Plan do not establish any rights
between you and the Employer and do not form part of the employment conditions
and/or benefits provided by the Employer and any modification of the 2006 Plan
or its termination shall not constitute a change or impairment of the terms and
conditions of your employment.
You further understand that your participation in the 2006 Plan is as a result
of a unilateral and discretionary decision of the Corporation; therefore, the
Corporation reserves the absolute right to amend and/or discontinue your
participation in the 2006 Plan at any time without any liability to you.
Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Corporation for any compensation or damages regarding any
provision of the 2006 Plan or the benefits derived under the 2006 Plan, and you
therefore grant a full and broad release to the Corporation, and its
Subsidiaries, affiliates, branches, representation offices, shareholders,
trustees, directors, officers, employees, agents, or legal representatives with
respect to any such claim that may arise.
Reconocimiento de Documento. Al aceptar el Premio, Usted reconoce que ha
recibido una copia del 2006 Plan, incluyendo este Apéndice por país, mismos que
ha revisado.  Usted reconoce, además, que acepta todas las disposiciones del
2006 Plan, el Convenio, incluyendo este Apéndice.  Usted





--------------------------------------------------------------------------------




también reconoce que ha leído y que específicamente aprueba de forma expresa los
términos y condiciones establecidos en la Sección 15 del Convenio y la Sección 2
de la Parte A de este Apéndice:
(1)    Su participación en el 2006 Plan no constituye un derecho adquirido;
(2)
El 2006 Plan y su participación en el 2006 Plan se ofrecen por la Compañía de
manera totalmente discrecional;

(3)    Su participación en el 2006 Plan es voluntaria; y
(4)
Ninguna de las empresas subsidiarias de la Compañía ni su Patrón son
responsables de ninguna disminución en el valor de las Acciones adquiridas al
momento de tener el derecho respecto a las Unidades de Acciones Restringidas.

Política Laboral y Reconocimiento. Esta disposición suplementa la Sección 15 del
Convenio y la Sección 2 de la Parte A de este Apéndice:
Al aceptar el Premio, Usted expresamente reconoce que la Compañía, con domicilio
de operaciones ubicado en 2200 Mission College Boulevard, Santa Clara,
California 95054 U.S.A, es el único responsable de la administración del 2006
Plan y que su participación en el 2006 Plan y la adquisición de Acciones no
constituyen una relación de trabajo entre Usted y la Compañía, ya que Usted
participa en el 2006 Plan de una manera totalmente comercial y su único Patrón
es  una empresa Mexicana a quien se encuentra subordinado.  Derivado de lo
anterior, Usted expresamente reconoce que el 2006 Plan y los beneficios que le
pudieran derivar de la participación en el 2006 Plan no establecen derecho
alguno entre Usted y su Patrón y no forman parte de las condiciones de trabajo
y/o las prestaciones otorgadas por el Patrón  y que cualquier modificación al
Plan o su terminación no constituye un cambio o menoscabo de los términos y
condiciones de su relación de trabajo.
Asimismo, Usted reconoce que su participación en el 2006 Plan es resultado de
una decisión unilateral y discrecional de la Compañía; por lo tanto, la Compañía
se reserva el derecho absoluto de modificar y/o discontinuar su participación en
cualquier momento y sin responsabilidad alguna frente Usted.
Finalmente, Usted por este medio declara que no se reserva derecho o acción
alguna en contra de la Compañía por cualquier compensación o daños y perjuicios
en relación con cualquier disposición del 2006 Plan o de los beneficios
derivados del 2006 Plan y, por lo tanto, otorga el más amplio finiquito que en
derecho proceda a favor de la Compañía, y sus afiliadas, sucursales, oficinas de
representación, accionistas, fiduciarios, directores, funcionarios, empleados,
agentes o representantes legales en relación con cualquier demanda o reclamación
que pudiera surgir.
PHILIPPINES
Notifications





--------------------------------------------------------------------------------




Securities Law Information. The grant of the RSUs, is being made pursuant to an
exemption from registration under Section 10.2 of the Philippines Securities
Regulation Code that has been approved by the Philippines Securities and
Exchange Commission. 
The risks of participating in the 2006 Plan include (without limitation) the
risk of fluctuation in the price of the Common Stock on the Nasdaq and the risk
of currency fluctuations between the U.S. Dollar and your local currency.  The
value of any shares of Common Stock you may acquire under the 2006 Plan may
decrease below the value of the shares of Common Stock at vesting and
fluctuations in foreign exchange rates between your local currency and the U.S.
Dollar may affect the value any amounts due to you pursuant to the subsequent
sale of any shares of Common Stock acquired upon vesting.  The Corporation is
not making any representations, projections or assurances about the value of the
shares of Common Stock now or in the future.
For further information on risk factors impacting the Corporation’s business
that may affect the value of the shares of Common Stock, you may refer to the
risk factors discussion in the Corporation’s Annual Report on Form 10-K and
Quarterly Reports on Form 10-Q, which are filed with the U.S. Securities and
Exchange Commission and are available online at www.sec.gov/, as well as on the
Corporation’s website at https://www.intc.com/investor-relations/default.aspx. 
In addition, you may receive, free of charge, a copy of the Corporation’s Annual
Report, Quarterly Reports or any other reports, proxy statements or
communications distributed to the Corporation’s stockholders by contacting
Investor Relations at Intel Corporation 2200 Mission College Boulevard, Santa
Clara, California 95054 U.S.A. 
You acknowledge that you are permitted to sell shares of Common Stock acquired
under the 2006 Plan through the designated broker appointed by the Corporation
(or such other broker to whom you transfer your shares of Common Stock),
provided that such sale takes place outside of the Philippines through the
facilities of the Nasdaq on which the shares are listed.
PORTUGAL
Terms and Conditions
Language Consent. You hereby expressly declare that you have full knowledge of
the English language and have read, understood and fully accept and agree with
the terms and conditions established in the 2006 Plan and the Agreement.
Consentimento de Lingua Inglesa.  O beneficiário pelo presente declara
expressamente que tem pleno conhecimento da língua Inglesa e que leu,
compreendeu e totalmente aceitou e concordou com os termos e condições
estabelecidas no 2006 Plano e no Acordo.
ROMANIA
Terms and Conditions
Language Consent. By accepting the grant of RSUs, you acknowledge that you are
proficient in reading and understanding English, and have read and acknowledge
that you have fully understood the terms of the documents related to the grant
(the Notice of Grant, the Agreement and the 2006





--------------------------------------------------------------------------------




Plan), which were provided in the English language. You accept the terms of
these documents accordingly.
Consimtamant cu privire la limba. Prin acceptarea acordarii de RSU-uri,
confirmati ca aveti un nivel adecvat de cunoastere in ce priveste cititirea si
intelegerea limbii engleze, si ati citit si confirmati ca ati inteles pe deplin
termenii documentelor referitoare la acordare (anuntul, Acordul si 2006 Planul),
care au fost furnizate in limba engleza. Acceptati termenii acestor documente in
consecinta.





--------------------------------------------------------------------------------






RUSSIA
Notifications
Securities Law Information. This Appendix, the Notice of Grant, the Agreement,
the 2006 Plan and all other materials that you may receive regarding the 2006
Plan, do not constitute advertising or an offering of securities in Russia. The
issuance of securities pursuant to the 2006 Plan has not and will not be
registered in Russia; hence, the securities described in any 2006 Plan-related
documents may not be used for offering or public circulation in Russia.
SAUDI ARABIA
Notifications
Securities Law Information. The Agreement may not be distributed in the Kingdom
of Saudi Arabia except to such individuals as are permitted under the Rules on
the Offer of Securities and Continuing Obligations issued by the Capital Market
Authority.
The Capital Market Authority does not make any representation as to the accuracy
or completeness of the Agreement, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
the Agreement. You should conduct your own due diligence on the accuracy of the
information relating to the securities. If you do not understand the contents of
the Agreement you should consult an authorized financial adviser.
SINGAPORE
Terms and Conditions
Sale Restriction. The grant of RSUs and the issuance of shares of Common Stock
under the 2006 Plan (if any) are being made in reliance on the “Qualifying
Person” exemption under section 273(1)(f) of the Securities and Futures Act
(Chapter 289, 2006 Ed.) (“SFA”). The 2006 Plan has not been lodged or registered
as a prospectus with the Monetary Authority of Singapore. You should note that
the RSUs are subject to section 257 of the SFA and you will not be able to make
(i) any subsequent sale of the shares of Common Stock in Singapore or (ii) any
offer of such subsequent sale of the shares of Common Stock subject to the RSUs
in Singapore, unless such sale or offer in is made (i) after six months from the
Grant Date or (ii) pursuant to the exemptions under Part XIII Division 1
Subdivision (4) (other than section 280) of the SFA or pursuant to, and in
accordance with the conditions of, any other applicable provisions of the SFA.
SOUTH AFRICA
Terms and Conditions
Tax Withholding. The following provisions supplements Section 11 of the
Agreement:
By accepting the RSUs, you agree to notify the Employer of the amount of any
gain realized when the RSUs vests and shares of Common Stock are issued to you.
If you fail to advise the Employer of the gain realized when the RSUs vests and
shares of Common Stock are issued, you may be liable for a fine.
SPAIN
Terms and Conditions





--------------------------------------------------------------------------------




Nature of Grant. The following provision supplements Section 16 of the Agreement
and Section 2 of Part A of this Appendix:
In accepting the RSUs, you consent to participation in the 2006 Plan and
acknowledge that you have received a copy of the 2006 Plan.
You understand that the Corporation has unilaterally, gratuitously and
discretionally decided to grant RSUs under the 2006 Plan to individuals who may
be employees of the Corporation or its Subsidiaries throughout the world. This
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not bind the Corporation or any of its
Subsidiaries other than as expressly set forth in the 2006 Plan and the
Agreement. Consequently, you understand that the RSUs are granted on the
assumption and condition that the RSUs and any shares of Common Stock issued
upon vesting of the RSUs are not a part of any employment contract (either with
the Corporation or any Subsidiary) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever.
Further, you understand and agree that, unless otherwise expressly provided for
by the Corporation or set forth in the Agreement, the RSUs will be cancelled
without entitlement to any shares of Common Stock if your employment is
terminated for any reason, including, but not limited to: resignation,
retirement, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without good cause (i.e., subject to a
“despido improcedente”), material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, or under Article 10.3 of Royal
Decree 1382/1985. The Corporation, in its sole discretion, shall determine the
date when your employment has terminated for purposes of the RSUs.
In addition, you understand that this grant would not be made to you but for the
assumptions and conditions referred to above; thus, you acknowledge and freely
accept that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then any grant of, or right to, the
RSUs shall be null and void.
Notifications
Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the RSUs. The Agreement has not been, nor will it be,
registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.


SWITZERLAND
Notifications
Securities Law Information. The RSUs are not intended to be publicly offered in
or from Switzerland. Because the offer of RSUs is considered a private offering,
it is not subject to registration in Switzerland. Neither this document nor any
other materials relating to the RSUs constitutes a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of





--------------------------------------------------------------------------------




Obligations, and neither this document nor any other materials relating to the
RSUs may be publicly distributed nor otherwise made publicly available in
Switzerland. Neither this document nor any other offering or marketing materials
relating to the RSUs has been or will be filed with, approved or supervised by
any Swiss regulatory authority (in particular, the Swiss Financial Supervisory
Authority (FINMA)).
TAIWAN
Notifications
Securities Law Information. The offer of participation in the 2006 Plan is
available only for employees of the Corporation and its Subsidiaries. The offer
of participation in the 2006 Plan is not a public offer of securities by a
Taiwanese company.
TURKEY
Notifications
Securities Law Information. Turkish residents are not permitted to sell shares
of Common Stock acquired under the 2006 Plan in Turkey. The shares of Common
Stock are currently traded on the Nasdaq, which is located outside of Turkey,
under the ticker symbol “INTC” and the shares of Common Stock may be sold
through this exchange.
UNITED ARAB EMIRATES
Notifications
Securities Law Information. The offer of the RSUs is available only for select
employees of the Corporation and its Subsidiaries and is in the nature of
providing employees incentives in the United Arab Emirates. The 2006 Plan and
the Agreement are intended for distribution only to such employees and must not
be delivered to, or relied on by any other person. Prospective acquirers of
securities should conduct their own due diligence.
The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with this statement,
including the 2006 Plan and the Agreement, or any other incidental communication
materials distributed in connection with the RSUs. Further, neither the Ministry
of Economy nor the Dubai Department of Economic Development has approved this
statement nor taken steps to verify the information set out in it, and has no
responsibility for it. Residents of the United Arab Emirates who have any
questions regarding the contents of the 2006 Plan and the Agreement should
obtain independent professional advice.
UNITED KINGDOM
Terms and Conditions
Tax Withholding. The following provisions supplements Section 11 of the
Agreement:
Without limitation to Section 11 of the Restricted Stock Unit Agreement, you
agree that you are liable for all taxes and hereby covenant to pay all such
taxes, as and when requested by the Corporation or the Employer or by Her
Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any other
relevant authority). You also agree to indemnify and keep indemnified the
Corporation and the Employer against any taxes that they are required to pay or
withhold or





--------------------------------------------------------------------------------




have paid or will pay to HMRC (or any other tax authority or any other relevant
authority) on your behalf.
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), you
understand that you may not be able to indemnify the Corporation for the amount
of any taxes not collected from or paid by you, if the indemnification could be
considered to be a loan. In this case, the taxes not collected or paid within 90
days of the end of the U.K. tax year in which the event giving rise to the taxes
occurs may constitute a benefit to you on which additional income tax and
National Insurance contributions (“NICs”) may be payable. You understand that
you will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
paying to the Corporation and/or the Employer (as appropriate) the amount of any
NICs due on this additional benefit.
VIETNAM
Terms and Conditions
Settlement and Sale of Shares of Common Stock. Due to local regulatory
requirements, the Corporation may require you to sell any shares of Common Stock
issued to you within 90 days of your termination of employment, death,
Disablement and/or Retirement. You agree that the Corporation is authorized to
instruct its designated broker to assist with the mandatory sale of such shares
of Common Stock (on your behalf pursuant to this authorization), after your
termination of employment, death, Disablement and/or Retirement, and you
expressly authorize the Corporation’s designated broker to complete the sale of
such shares of Common Stock. You acknowledge that the Corporation’s designated
broker is under no obligation to arrange for the sale of shares of Common Stock
at any particular price. Upon the sale of shares of Common Stock, the
Corporation agrees to pay you the cash proceeds from the sale of shares of
Common Stock, less any brokerage fees or commissions and subject to any
obligation to satisfy tax related obligations. You acknowledge that you are not
aware of any material non-public information with respect to the Corporation or
any securities of the Corporation as of the date of the Agreement.
Termination of Employment. The second paragraph of Section 7 of the Agreement
(pertaining to being rehired within 60 days of termination) does not apply to
you.
Exchange Control Information and Consent. All cash proceeds from the sale of
shares of Common Stock as described above must be immediately repatriated to
Vietnam. You understand that, under local law, such repatriation of the proceeds
will be effectuated through a special exchange control account established by
the Corporation or a Subsidiary, and you hereby consent and agree that any
proceeds received in connection with the 2006 Plan will be transferred to such
special account prior to being delivered to you. You agree to bear any currency
fluctuation risk between the date the RSUs vest and the shares of Common Stock
are sold and the time that (i) the Tax-Related Items are converted to local
currency and remitted to the tax authorities, and (ii) net proceeds are
converted to local currency and distributed to you. You acknowledge that the
Corporation and any Subsidiary cannot be held liable for any delay in delivering
the proceeds to you. You agree to sign any agreements, forms and/or consents
that may be reasonably requested by the Corporation (or the Corporation’s
designated broker) to effectuate any of the remittances, transfers, conversions
or other processes affecting the proceeds. Finally, you agree to comply with any
other requirements that





--------------------------------------------------------------------------------




may be imposed by the Corporation in the future in order to facilitate
compliance with exchange control requirements in Vietnam.





